PUBLISHED
                                            Filed June 1, 2004

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHARLESTON AREA MEDICAL CENTER,         
INCORPORATED,
                Plaintiff-Appellee,
                and
ST. PAUL FIRE & MARINE
INSURANCE COMPANY,
                Intervenor/Plaintiff,
                 v.
PARKE-DAVIS, a division of Warner
Lambert; PFIZER, INCORPORATED, its         No. 02-2264
                                            CA-00-132-5
successor by merger,
             Defendants-Appellants,
                and
DANNY A. RADER, MD; TERRI MILES,
RN; JOHN/JANE DOE, MD; JANE DOE,
R.N.; JOHN/JANE DOE, Pharmacist;
JOHN/JANE DOE, Pharmacy
Technician; JOHN DOE,
Agency/Corporation,
            Third Party Defendants.
                                        
2        CHARLESTON AREA MEDICAL CENTER v. PARKE-DAVIS



CHARLESTON AREA MEDICAL CENTER,         
INCORPORATED,
               Plaintiff-Appellant,
                and
ST. PAUL FIRE & MARINE
INSURANCE COMPANY,
                Intervenor/Plaintiff,
                 v.
PARKE-DAVIS, a division of Warner
Lambert; PFIZER, INCORPORATED, its             No. 02-2303
                                                CA-00-132-5
successor by merger,
              Defendants-Appellees,


DANNY A. RADER, MD; TERRI MILES,
RN; JOHN/JANE DOE, MD; JANE DOE,
R.N.; JOHN/JANE DOE, Pharmacist;
JOHN/JANE DOE, Pharmacy
Technician; JOHN DOE,
Agency/Corporation,
            Third Party Defendants.
                                        

                              ORDER


   Counsel has filed a motion to seal appellants’ reply to the motion
to amend/withdraw order of certification.

  The Court seals the reply. Only the Court and counsel of record
will be permitted access to this material.

  Entered at the direction of Judge Widener, with the concurrence of
Judge Wilkinson and Judge Niemeyer.
CHARLESTON AREA MEDICAL CENTER v. PARKE-DAVIS     3
                         For the Court,

                         /s/ Patricia S. Connor
                                 CLERK